Case 1:19-cv-01084-STA-jay Document 67 Filed 01/31/20 Page 1 of 15                      PageID 605



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TENNESSEE

LAURA CANADAY, individually and on     )
behalf of all others similarly situated,
                                       )                  Case No. 1:19-CV-01084-STA-JAY
                                       )
            Plaintiff,                 )
                                       )
      v.                               )
                                       )
THE ANTHEM COMPANIES, INC.,            )
                                       )
            Defendant.                 )
_______________________________________)
             DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTIONS
            TO MAGISTRATE JUDGE’S REPORT & RECOMMENDATION

       Plaintiff Canaday’s objections to Magistrate Judge York’s Report & Recommendation

(ECF No. 65) (“R&R”) are nothing more than an attempt to re-litigate arguments that Judge York

properly rejected. Canaday’s objections should be rejected.

       As Defendant briefed, and as Magistrate Judge York joined numerous other courts in

finding, this Court lacks personal jurisdiction over the FLSA claims of potential party plaintiffs

who neither live in Tennessee nor worked for Defendant—a foreign company—in the state. The

Supreme Court’s 2017 decision in Bristol-Myers Squibb Co. v. Superior Court of California

requires this result, as various courts assessing FLSA claims (including three within the Sixth

Circuit) have concluded. The FLSA’s collective action mechanism does not equip plaintiffs and

the counsel who represent them with an unfettered right to forum shop.

       As Plaintiff would have it, however, the FLSA’s standard for collective action treatment—

namely, the “similarly situated” standard under 29 U.S.C. § 216(b)—displaces the need for

individual claimants to worry about personal jurisdiction. In fact, the standards and inquiries are

entirely different. Whether out-of-state individuals are sufficiently “similar” to each other, to in-

state putative plaintiffs, and to an in-state named plaintiff to warrant proceeding together has
Case 1:19-cv-01084-STA-jay Document 67 Filed 01/31/20 Page 2 of 15                      PageID 606



nothing to do with whether a court has jurisdiction over Anthem as to their claims (and thus is not

a matter upon which Magistrate Judge York ruled).

       To the contrary, each party plaintiff must demonstrate personal jurisdiction in a federal

lawsuit. The party plaintiffs in an FLSA collective action, which include opt-in plaintiffs, are not

immune from this requirement—not by virtue of 29 U.S.C. § 216(b), and not pursuant to any other

provision of law. Here, the proper analysis requires that each out-of-state opt-in plaintiff’s claims

arise out of Defendant’s Tennessee contacts. Where, as here, a plaintiff chooses to file suit in a

state where the defendant is neither incorporated nor operates its principal place of business, she

also chooses that out-of-state plaintiffs will be excluded when they cannot satisfy that showing.

       Magistrate Judge York’s R&R rightly rejected Plaintiff Canaday’s proposal to send notice

of this lawsuit to individuals over whom it does not have personal jurisdiction. It also rightly

declined Plaintiff’s request to send multiple notices about the case to the in-state individuals over

whom the Court has jurisdiction, siding with various other courts in opining that one notice is

sufficient. This Court should adopt the R&R and reject Plaintiff’s objections.

                                          ARGUMENT
       Plaintiff’s objections to the R&R are flawed for three fundamental reasons: (1) it conflates

the FLSA’s standard for aggregating claims with personal jurisdiction over Anthem as to those

various claims; (2) it incorrectly concludes that only named FLSA plaintiffs must establish

personal jurisdiction over Defendant Anthem Companies, Inc. as to their claims, and (3) it urges

this Court to use the wrong analysis in determining personal jurisdiction. Because FLSA opt-in

plaintiffs are party plaintiffs who must establish personal jurisdiction; because the proper personal

jurisdiction analysis requires that claims arise out of Defendant’s Tennessee contacts (something

Plaintiff does not dispute out-of-state opt-ins cannot show); and because the Magistrate Judge

appropriately rejected use of a reminder notice, this Court should adopt the R&R.


                                                -2-
Case 1:19-cv-01084-STA-jay Document 67 Filed 01/31/20 Page 3 of 15                          PageID 607



I.      The FLSA’s “Similarly Situated” Analysis Has Nothing to Do With Personal
        Jurisdiction
        Citing no authority, Plaintiff argues that the Magistrate Judge erred in recommending

against certifying a nationwide collective because she purportedly satisfies the FLSA’s “similarly

situated” requirement. (Pl.’s Objs., ECF No. 66 at 5.) This is a red herring. Whether Plaintiff is

“similarly situated” with the individuals in the putative collective—a point Anthem denies (despite

Plaintiff’s claim to the contrary, see id. at 5)—has nothing to do with personal jurisdiction. Being

“similarly situated” does not equate to personal jurisdiction, and it certainly does not justify

sending notice of the lawsuit to individuals who cannot lay claims here.

        Under 29 U.S.C. § 216(b), FLSA plaintiffs may pursue claims on behalf of themselves and

others “similarly situated.” In other words, showing sufficient similarity can unlock an aggregate

litigation mechanism. That showing, however, says nothing relevant to a personal jurisdiction

inquiry, which Anthem details in the following section. Whether they are similar or not, there is

no point in inviting individuals to join this litigation only to find out that their claims cannot survive

in this Court. This Court should decline to send notice without regard to whether it has personal

jurisdiction over Anthem.

II.     Putative Opt-In Plaintiffs Must Show Jurisdiction as to Their Respective Claims
        Plaintiff wrongly contends that “the weight of legal authority” supports her self-serving

conclusion that once she, as the self-identified “named plaintiff,” establishes personal jurisdiction,

the Court need not worry about jurisdiction over Anthem as to any other individual who joins her

lawsuit. (Pl.’s Objs., ECF No. 66 at 6.) The nine cases she cites indeed conclude that Bristol-Myers

does not require opt-in plaintiffs to show personal jurisdiction. (See id. at 6-7). But those cases

contain flawed reasoning and in any event must be balanced against at least eight others (nine, if

you include the R&R here) that hold the opposite.



                                                   -3-
Case 1:19-cv-01084-STA-jay Document 67 Filed 01/31/20 Page 4 of 15                    PageID 608



       The eight decisions applying Bristol-Myers in the FLSA collective action context grapple

with that decision’s reasoning and consider the status of opt-in plaintiffs as compared to named

plaintiffs, unnamed Rule 23 class members, and parties joined under Rule 20. See, e.g., Pettenato

v. Beacon Health Options, 2019 WL 5587335, at * 7-9 (S.D.N.Y. Oct. 25, 2019); Roy v. FedEx

Ground Package Sys., Inc., 353 F. Supp. 3d 43, 61 (D. Mass. 2018); Maclin v. Reliable Reports of

Tex., 314 F. Supp. 3d 845, 850 (N.D. Ohio 2018); Szewczyk v. UPS, 2019 WL 5423036, at *8

(E.D. Pa. Oct. 22, 2019); Chavira v. OS Rest. Servs., LLC, 2019 WL 4769101, at *6 (D. Mass.

Sept. 30, 2019); Turner v. Utiliquest, LLC, 2019 WL 7461197, at *3 (M.D. Tenn. July 16, 2019);

Hickman v. TL Transp., LLC, 317 F. Supp. 3d 890, 899 (E.D. Pa. 2018); Rafferty v. Denny’s, Inc.,

2019 WL 2924998, at *7 (N.D. Ohio July 8, 2019). All conclude—rightly—that, if not the same,

opt-in plaintiffs more closely resemble mass tort plaintiffs like those in Bristol-Myers or parties

added via Rule 20’s joinder mechanism than they do unnamed Rule 23 class members. See id.

They do not rely on self-serving, circular logic—namely, that only a named plaintiff is subject to

personal jurisdiction because the court has jurisdiction over the named plaintiff—as does Plaintiff

in her objections (see ECF No. 66 at 6-7).

       Cases refusing to apply Bristol-Myers, by contrast, make at least one of several different

fundamental errors:

      Seiffert v. Qwest Corp., 2018 WL 6590836, at *4 (D. Mont. Dec. 14, 2018), Swamy v. Title
       Source, Inc., 2017 WL 5196780, at *2 (N.D. Cal. Nov. 10, 2017), Meo v. Lane Bryant,
       Inc., 2019 WL 5157024, at *12 (E.D.N.Y. Sept. 30, 2019), Mason v. Lumber Liquidators,
       2019 WL 2088609, at *6 (E.D.N.Y. May 13, 2019), and an unadopted portion of the report
       and recommendation in Gibbs v. MLK Express Servs., LLC, 2019 WL 1980123, at *16
       (M.D. Fla. 2019), rpt. and rec. adopted in part, 2019 WL 2635746 (M.D. Fla. June 27,
       2019), all conflate subject matter and personal jurisdiction and hold that the FLSA’s broad
       remedial reach somehow permits opt-in plaintiffs to avoid personal jurisdiction. It doesn’t
       for the simple reason that existence of subject matter jurisdiction (what remedial reach




                                                -4-
Case 1:19-cv-01084-STA-jay Document 67 Filed 01/31/20 Page 5 of 15                      PageID 609



       speaks to) does not excuse the absence of personal jurisdiction.1 (See Def.’s Mot. to
       Dismiss, ECF No. 52 at 9-10.)

      Hunt v. Interactive Medical Specialists, Inc., 2019 WL 6528594, at *3 (N.D. W. Va. Dec.
       4, 2019), meanwhile, makes the fundamental error of evaluating personal jurisdiction “at
       the level of the suit” (i.e., named plaintiffs) instead of focusing on individual claims. See
       Bristol-Myers, 137 S. Ct. at 1781 (“What is needed [to show personal jurisdiction] . . . is a
       connection between the forum and the specific claims at issue.”); see also Walden v. Fiore,
       571 U.S. 277, 283-84 (2014); Helicopteros Nacionales de Colombia v. Hall, 466 U.S. 408,
       417 (1984) (“[The] unilateral activity of another party or a third person is not an appropriate
       consideration when determining whether a defendant has sufficient contacts with a forum
       State to justify an assertion of jurisdiction.”); Seiferth v. Helicopteros Atuneros, Inc., 472
       F.3d 266, 274 (5th Cir. 2006) (“Permitting the legitimate exercise of specific jurisdiction
       over one claim to justify the exercise of specific jurisdiction over a different claim that
       does not arise out of or relate to the defendant’s forum contacts would violate the Due
       Process Clause.”).

      Saenz v. Old Dominion Freight Line, Inc., 2019 WL 6622840, at *5 (N.D. Ga. June 7,
       2019), reached its tentative conclusion—there were no out-of-state opt-in plaintiffs in the
       case when the motion at issue was filed—-with no analysis while citing a case that dealt
       with Rule 23’s class action mechanism, not the FLSA’s collective action mechanism.

      Garcia v. Peterson, 319 F. Supp. 3d 863, 880 (S.D. Tex. 2018), likewise offers little
       analysis, holding that it “agrees” with cases that declined “to analyze personal jurisdiction
       with regards to each individual plaintiff” in an FLSA collective.

      Thomas v. Kellogg Co., 2017 WL 5256634, at *1 (W.D. Wash. Oct. 17, 2017), refused to
       extend Bristol-Myers to the FLSA because it only concerned state, not federal, court. As
       detailed below, this approach to the jurisdictional analysis does not hold water.
       Whatever non-binding sister district courts have to say about the matter, the reality, as

Pettenato, Roy, Maclin, Szewczyk, Turner, Hickman, and Rafferty cases recognize, is that out-of-

state opt-in plaintiffs are party plaintiffs whose claims must arise out of Anthem’s Tennessee

contacts. Indeed, the FLSA itself confers party plaintiff status. See 29 U.S.C. § 216(b); Halle v. W.

Penn Allegheny Health Sys. Inc., 842 F.3d 215, 225 (3d Cir. 2016) (“[E]very plaintiff who opts

in to a collective action has party status.”) (emphasis added). That status is “the same . . . in


1
  Plaintiff also makes conflation noises in her objection, stating that the FLSA is designed to
address employment practices nationwide, and that FLSA actions may be brought in any federal
or state court of competent jurisdiction. (See ECF No. 66 at 9.) Just as decisions like Seiffert and
Swamy are misguided to confuse subject matter and personal jurisdiction, so too is Plaintiff.


                                                -5-
Case 1:19-cv-01084-STA-jay Document 67 Filed 01/31/20 Page 6 of 15                     PageID 610



relation to the claims of the lawsuit” as the status of a named plaintiff. Prickett v. DeKalb Cnty.,

349 F.3d 1294, 1297 (11th Cir. 2003). In fact, “there is no statutory distinction between the roles

or nomenclature assigned to the original and opt-in plaintiffs.” Campbell v. Los Angeles, 903 F.3d

1090, 1104 (9th Cir. 2018).2

       Even if the standard for joining parties under Rule 20 is higher than the FLSA’s “similarly

situated” requirement (one of Plaintiff’s throwaway arguments at the end of her objection, see ECF

No. 66 at 10), the way the law treats opt-in plaintiffs as indistinct from named plaintiffs for

purposes of a lawsuit’s claims makes them far closer to joined plaintiffs and those initially named

than to unnamed Rule 23 class members. Campbell, 903 F.3d at 1104-05. As Bristol-Myers makes

clear, when people band together and sue a defendant yet retain individual party identities, as

happens in both state mass tort actions and FLSA collectives, their individual claims must connect

to the defendant’s activities in the chosen forum in order for a court to assert power over the

defendant as to those claims. See Bristol-Myers, 137 S. Ct. at 1781.3




2
  In response to Anthem’s Motion to Dismiss, Plaintiff attempted to distinguish Campbell by
pointing out its decertification context. (Pl.’s Resp. to Mot. to Dismiss, ECF No. 59 at 5.) The
relevant passages in Campbell, however, though have nothing to do with decertification, which
itself relates only to § 216(b)’s similarly situated requirement. Instead, Campbell examined the
status of opt-in plaintiffs to determine whether they could appeal a decertification order. 903 F.3d
at 1106-07. That status discussion is relevant and persuasive, if not binding, at all stages of an
FLSA collective action, not just at decertification.
3
  In a related argument later in her objections, Plaintiff contends that FLSA opt-ins are not
analogous to state law mass tort plaintiffs. (Pl.’s Objs., ECF No. 66 at 10.) She points to the
allowance of representative evidence in FLSA trials and what she says is Bristol-Myers’ own
acknowledgement that each tort plaintiff “effectuate service of summons,” which isn’t true for
FLSA opt-in plaintiffs. (Id.) But representative evidence actually makes FLSA opt-ins more like
state law mass tort plaintiffs than unnamed class members. The latter need present no
individualized evidence on common issues, whereas both mass tort plaintiffs and FLSA opt-ins
may well have to do so. Plaintiff’s service argument also fails to persuade because, as explained
below, it miscomprehends the role service of process plays in determining personal jurisdiction.


                                                -6-
Case 1:19-cv-01084-STA-jay Document 67 Filed 01/31/20 Page 7 of 15                         PageID 611



III.    The Proper Personal Jurisdiction Analysis Considers the Connection of an Opt-In
        Plaintiff’s Claim to Anthem’s Tennessee Contacts, Not the United States as a Whole
        For error number three, Plaintiff urges the wrong personal jurisdiction analysis. Because

this case involves federal claims in federal court, says Plaintiff, the Fifth Amendment applies and

permits contacts with the nation as a whole to satisfy due process. (See Pl.’s Objs., ECF No. 66 at

7-10.) Bristol-Myers and its concern with Fourteenth Amendment due process therefore does not,

rendering the R&R and its analysis of opt-in plaintiffs’ and Anthem’s Tennessee contacts

irrelevant, at least according to Plaintiff. (Id.)

        Plaintiff’s proffered personal jurisdiction analysis is half-baked. She is correct that a federal

court adjudicating federal claims may exercise jurisdiction over parties only when doing so

satisfies Fifth Amendment due process. But that constitutional mandate sets the outer limits on a

federal court’s power over persons. It says that, at their maximum reach, federal courts may only

bind parties with minimum contacts to the United States, not contacts solely to a particular state.

But the Fifth Amendment is not the only constraint on a court’s exercise of personal jurisdiction,

particularly in federal question cases where the statute at issue lacks a service of process

provision—in those cases, courts look to state law and the Fourteenth Amendment for the limits

of their personal jurisdiction. See, e.g., Roy, 353 F. Supp. 3d at 52-62.

        Indeed, the Supreme Court has held that “before a court may exercise personal jurisdiction

over a defendant, there must be more than notice to the defendant and a constitutionally sufficient

relationship between the defendant and the forum. There also must be a basis for the defendant’s

amenability to service of summons.” Omni Capital Int’l, Ltd. v. Rudolf Wolff & Co., 484 U.S. 97,

104 (1987) (addressing personal jurisdiction in the context of federal questions);4 see also Miss.



4
 Omni expressly rejected the same argument Plaintiff makes here—that defense contacts with the
nation as a whole suffice to permit a court to exercise personal jurisdiction. See Omni, 484 U.S. at


                                                     -7-
Case 1:19-cv-01084-STA-jay Document 67 Filed 01/31/20 Page 8 of 15                        PageID 612



Pub. Corp. v. Murphree, 326 U.S. 438, 444–45 (1946) (“[S]ervice of summons is the procedure

by which a court having venue and jurisdiction of the subject matter of the suit asserts jurisdiction

over the person of the party served.”). Put simply, “there are other prerequisites” beyond due

process “to a federal court’s exercise of personal jurisdiction.” Omni, 484 U.S. at 104.

       Sometimes the statute providing the cause of action contains a service of process provision

that permits service nationwide. See, e.g., 15 U.S.C. § 78aa (“[P]rocess” in securities cases “may

be served . . . wherever the defendant may be found”). Such provisions allow federal district courts

to exercise jurisdiction over defendants who have minimum contacts with the United States. See,

e.g., United Liberty Life Ins. Co. v. Ryan, 985 F.2d 1320, 1330 (6th Cir. 1993). In other words,

nationwide service provisions authorize the exercise of jurisdiction to the maximum extent allowed

under the Fifth Amendment.

       Many federal statutes, however, lack nationwide service provisions. The FLSA is one of

them. These statutes, the FLSA included, look to Rule 4(k) of the Federal Rules of Civil Procedure

to define the “territorial limits of effective service.” Fed. R. Civ. P. 4(k); see Omni, 434 U.S. at

410-11 (discussing predecessor to Rule 4(k)). Rule 4(k)(1)(A) says that serving a summons

establishes personal jurisdiction over defendants who are “subject to the jurisdiction of a court of

general jurisdiction in the state where the district court is located.” By its terms, Rule 4(k) limits a

federal court’s exercise of jurisdiction by tethering it to state court authority. State courts in turn

may only exercise “general jurisdiction” consistent with the state’s long-arm statute and with

Fourteenth Amendment due process. See Bird v. Parsons, 289 F.3d 865, 871 (6th Cir. 2002)

(applying Fourteenth Amendment analysis after noting that “[w]here a federal court’s subject




103-04 (rejecting argument that the “only limits on” federal courts “in their exercise of personal
jurisdiction[] relate to due process”).


                                                  -8-
Case 1:19-cv-01084-STA-jay Document 67 Filed 01/31/20 Page 9 of 15                      PageID 613



matter jurisdiction over a case stems from the existence of a federal question, personal jurisdiction

over a defendant exists if the defendant is amenable to service of process under the forum state’s

long-arm statute and if the exercise of personal jurisdiction would not deny the defendant due

process”).

       Tying these threads together, the territorial limits of effective service when a federal court

adjudicates federal questions under a statute that does not contain a service of process provision

are the same limits faced by a state court. Service under Rule 4(k) only “establishes personal

jurisdiction” over those defendants who would be “subject to the jurisdiction” of a state court. See

Fed. R. Civ. P. 4(k)(1)(A). Because state court jurisdiction is defined in part by the Fourteenth

Amendment, service of process only establishes personal jurisdiction in cases like this one if a

claim arises from the defendant’s contacts with the forum state. See Walden, 571 U.S. at 284.

       Plaintiff points to Sloan v. GM, 287 F. Supp. 3d 840 (N.D. Cal. 2018), to argue that “the

due process right does not obtain [in federal court] in the same manner [as in Bristol-Myers]

because all federal courts, regardless of where they sit, represent the same federal sovereign, not

the sovereignty of a foreign state government.” Id. at 858-59. True enough. But recognizing that

about due process says nothing about the mechanics by which a court asserts jurisdiction, an area

where the Supreme Court saw fit to fold into Rule 4 the limits that due process places on state

courts. Because those limits impose tighter geographical constraints than the Fifth Amendment,

the limits of effective service of process, not the Fifth Amendment’s broader reach, serve as the

front line restraint on federal court power over parties. After all, even Sloan ultimately considered

the defendant’s contacts with the forum state in evaluating personal jurisdiction. See id. at 859.

       Applying those principles to this case, the summons Plaintiff served on Anthem establishes

personal jurisdiction over Anthem only as to claims—the proper analytical unit—that unlock the




                                                -9-
Case 1:19-cv-01084-STA-jay Document 67 Filed 01/31/20 Page 10 of 15                        PageID 614



 general jurisdiction of a Tennessee state court. See Fed. R. Civ. P. 4(k)(1)(A). As Anthem readily

 admits, claims by Tennessee employees, like Plaintiff, fit that bill. Plaintiff’s summons does not,

 however, allow assertion of jurisdiction over Anthem as to claims, like those of out-of-state opt-

 in plaintiffs, that arise out of Anthem’s conduct outside of Tennessee.

        The general jurisdiction of a state court becomes available when the state’s long-arm statute

 is satisfied and if the assertion of jurisdiction comports with due process. See Fed. R. Civ. P.

 4(k)(1)(A); Walden, 571 U.S. at 283. Because Tennessee’s long-arm statute reaches to the limits

 of due process, the statutory and constitutional inquiries in this case merge. Sledge v. Indico Sys.

 Resources, Inc., 68 F. Supp. 3d 834, 840 (W.D. Tenn. 2014) (Anderson, J.). That inquiry is a

 familiar one. It asks three questions: did the defendant purposefully avail itself of the forum’s laws;

 did the claim arise from its in-forum activities; and is the exercise of jurisdiction reasonable. See

 id. (quoting S. Mach. Co. v. Mohasco Indus., Inc., 401 F.2d 374, 381 (6th Cir. 1968)).

        Even if purposeful availment and reasonableness are satisfied, out-of-state opt-in plaintiffs

 like Latrice Gainey, Mary Bishop, Patrice LeFlore, and the droves of other out-of-state individuals

 who Plaintiff seeks permission to invite to join this case cannot show that their claims arose from

 Anthem’s Tennessee conduct. They have no connection to Tennessee. They don’t live in

 Tennessee, they don’t work in Tennessee, and Anthem did not pay them in Tennessee. Their FLSA

 overtime claims, which center entirely on the nature of their jobs with Anthem and their pay from

 Anthem, thus do not “relate to” Anthem’s Tennessee contacts. Burger King v. Rudzewicz, 471 U.S.

 462, 472-73 (1985) (holding that specific jurisdiction exists over a defendant whose “[claim]

 results from alleged injuries that arise out of or relate to [a defendant’s in-forum] activities”)

 (emphasis added, quotes omitted). Anthem is thus not subject to Tennessee state court jurisdiction

 as to those claims. That in turn renders the summons served on Anthem ineffective at establishing




                                                  -10-
Case 1:19-cv-01084-STA-jay Document 67 Filed 01/31/20 Page 11 of 15                        PageID 615



 personal jurisdiction with respect to the out-of-state plaintiffs who hold them.

        With no procedure by which this Court can assert jurisdiction over Anthem as to the claims

 of out-of-state opt-ins, certification of a nationwide collective makes little sense, as the Magistrate

 Judge rightly recognized. The R&R thus should be adopted as this Court’s opinion.

 IV.    The Magistrate Judge Correctly Concluded That a Reminder Notice is Unnecessary
        After authorizing Plaintiff Canaday to send notice of the lawsuit to putative plaintiffs via

 U.S. Mail and email, the Magistrate Judge properly concluded that Canaday’s request to also send

 a reminder notice is unnecessary and needlessly risks suggesting judicial encouragement to join.

 Plaintiff offers no viable reason to reject this conclusion.

        Plaintiff failed to demonstrate why a reminder is necessary, and that failure persists today.

 Indeed, Plaintiff’s argument in objection to the R&R seems to be, “a reminder is necessary because

 they’ve been approved in other cases.” This is hardly a justification at all. See, e.g., Brittmon v.

 Upreach, LLC, 285 F. Supp. 3d 1033, 1045 (S.D. Ohio 2018) (“Plaintiff’s only argument in

 support of issuing reminder notices is that ‘[c]ourts regularly authorize reminder notices to increase

 the chance that workers will be informed of their rights.’ This Court, however, has regularly denied

 such requests, particularly when it approves dual notice to former employees in the first instance.

 Plaintiff’s request to send reminder notices in this case is likewise denied.”) (internal citations

 omitted). Phipps v. Chariots of Hire, Inc., 2017 WL 4228028, at *6, rpt. and rec. adopted, 2017

 WL 4202228 (E.D. Tenn. Sept. 21, 2017) (rejecting proposal to send reminders where plaintiffs

 offered no evidence as to why the initial notice would not suffice); Williams v. King Bee Delivery,

 LLC, 2017 WL 987452, at *8 (E.D. Ky. 2017) (“Because Plaintiffs have not explained why

 reminder notices are necessary in this case, and in the interest of eliminating the concerns of

 judicial endorsement detailed above, the Court declines to authorize . . . a reminder notice.”).




                                                  -11-
Case 1:19-cv-01084-STA-jay Document 67 Filed 01/31/20 Page 12 of 15                        PageID 616



        Plaintiff would have this Court believe that reminders are always appropriate and that

 courts in this circuit uniformly allow them. Neither point is true. “There is no ‘one-size-fits-all’

 approach” for courts in fashioning the notice process. Fenley v. Wood Group Mustang, Inc., 170

 F. Supp. 3d 1063, 1074-75 (S.D. Ohio 2016). There are, however, important guardrails. One is that

 a court “must avoid communicating to absent class members any encouragement to join the suit

 or any approval of the suit on its merits.” Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 170

 (1989). This provides ample reason to pause before authorizing not only an initial Court-authorized

 notice informing putative plaintiffs about the lawsuit, their opportunity to join it, and the procedure

 for doing so, but also a subsequent reminder telling them once again about the opportunity to join.

        Contrary to Plaintiff’s assertions, numerous courts throughout the Sixth Circuit have ruled

 just as Magistrate Judge York did in rejecting unsupported demands to send reminder notices. In

 Fenley, 170 F. Supp. at 1074-75, the court rejected the plaintiff’s proposed reminder, noting that

 “the Court should be hesitant to authorize duplicative notice because it may unnecessarily ‘stir up

 litigation’ or improperly suggest the Court’s endorsement of Plaintiff’s claims.” In Hall v. U.S.

 Cargo & Courier Service, LLC, 299 F. Supp. 3d 888, 900 (S.D. Ohio 2018), the court observed

 that “[c]ourts ‘have rejected reminder notices, recognizing the narrow line that divides advising

 potential opt-in plaintiffs of the existence of the lawsuit—and encouraging participation.’”

 Likewise, in Kim v. Detroit Med. Informatics, LLC, 2019 WL 6307196, at *5 (E.D. Mich. Nov.

 25, 2019), a court that approved notice via U.S. Mail and email—as the Magistrate Judge

 recommends here—rejected a proposal to send a reminder notice as well, finding it “unnecessary

 and redundant.” See also Davis v. Colonial Freight System, 2018 WL 2014548, at *4 (E.D. Tenn.

 Apr. 30, 2018) (“[R]eminder postcards and emails are not necessary in this case.”); Wlotkowski,




                                                  -12-
Case 1:19-cv-01084-STA-jay Document 67 Filed 01/31/20 Page 13 of 15                       PageID 617



 267 F.R.D. at 220 (“reminder is unnecessary and potentially could be interpreted as encouragement

 by the court to join”).

        Magistrate Judge York properly concluded that a reminder notice is not warranted in this

 case. “The purpose of notice is simply to inform potential class members of their rights. Once they

 receive that information, it is their responsibility to act as they see fit.” Knispel v. Chrysler Grp.

 LLC, 2012 WL 553722, at *8 (E.D. Mich. Feb. 21, 2012) (internal citations and quotation marks

 omitted). To accomplish that purpose, a detailed notice about the lawsuit will be distributed to

 putative plaintiffs via U.S. Mail and email. Plaintiff offers no justification as to why a reminder

 notice is necessary as well. Many courts have rejected reminder notices, recognizing the fine line

 that divides advising potential plaintiffs about the lawsuit and encouraging their participation.

 There is no reason for the Court to risk jumping that line by sending a reminder notice. See Melton

 v. Lawrence, 2018 WL 5723942, at *9 (E.D. Tenn. Oct. 31, 2018) (“Plaintiff identifies no

 compelling reason why a follow-up is necessary in this case. Accordingly, the Court will not permit

 the follow-up postcard.”). Her objections to Judge York’s R&R should be rejected accordingly.

                                           CONCLUSION
        Magistrate Judge York correctly concluded that: (1) the Court lacks a mechanism by which

 it can assert personal jurisdiction over Anthem as to claims by out-of-state opt-in plaintiffs; (2) a

 nationwide collective thus should not be certified; and (3) Plaintiff’s request for a reminder notice

 should be denied. This Court therefore should adopt the R&R, deny Plaintiff’s Motion for

 Conditional Certification insofar as it seeks to certify a collective that includes Anthem employees

 outside of Tennessee, and refuse to authorize a reminder notice to any Tennessee collective.

 Date: January 31, 2020                              By: s/ Kevin M. Young
                                                         Brett C. Bartlett
                                                         Georgia Bar No. 040510
                                                         bbartlett@seyfarth.com
                                                         Kevin M. Young


                                                 -13-
Case 1:19-cv-01084-STA-jay Document 67 Filed 01/31/20 Page 14 of 15       PageID 618



                                             Georgia Bar No. 183770
                                             kyoung@seyfarth.com
                                             SEYFARTH SHAW LLP
                                             1075 Peachtree St. NE, Suite 2500
                                             Atlanta, Georgia 30309-3958
                                             Telephone: (404) 885-1500
                                             Facsimile: (404) 892-7056

                                             COUNSEL FOR DEFENDANT




                                      -14-
Case 1:19-cv-01084-STA-jay Document 67 Filed 01/31/20 Page 15 of 15                     PageID 619



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TENNESSEE

 LAURA CANADAY, individually and on     )
 behalf of all others similarly situated,
                                        )                Case No. 1:19-CV-01084-STA-JAY
                                        )
             Plaintiff,                 )
                                        )
       v.                               )
                                        )
 THE ANTHEM COMPANIES, INC.,            )
                                        )
             Defendant.                 )
 _______________________________________)

                                 CERTIFICATE OF SERVICE
        I certify that on January 31, 2020 I filed a true and correct copy of the foregoing document

 using the Court’s CM/ECF system, which will automatically send notice of the same to the

 following counsel of record:

                                 Rachhana T. Srey (srey@nka.com)
                                Neil Pederson (npederson@nka.com)
                                    NICHOLS KASTER, PLLP
                                          4600 IDS Center
                                       80 South Eighth Street
                                  Minneapolis, Minnesota 55402

                                                             s/ Kevin M. Young
                                                             One of Counsel for Defendant
